Citation Nr: 1410756	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for myofascial pain syndrome.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision (mailed in February 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for myofascial pain syndrome (herein back disability) and established a 10 percent disability rating, effective August 1993.  

The Veteran filed a TDIU claim in June 2010, citing his service-connected back disability.  This claim was denied in a July 2010 rating decision.  Evidence of record subsequent to this denial relates to the impact that the Veteran's service-connected back disability has on his ability to work.  A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is such evidence, the issue of a TDIU is before the Board.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  Virtual VA contains VA treatment records dated subsequent to the last Supplemental Statement of the Case (SSOC) issued in August 2012 (mailed in October 2012).  The Veteran, however, waived agency of original jurisdiction consideration of additional evidence in a February 2012 submission and as such the Board may consider this evidence on appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the Veteran's claims for entitlement to an initial disability rating in excess of 10 percent for his back disability and entitlement to a TDIU.

The Veteran was last afforded a VA back examination in June 2012.  This examination does not include range of motion findings for the Veteran's back flexion and extension.  The examiner noted that the Veteran "refuses to forward flex or extend his back while standing due to pain...[the Veteran] states he can flex and extend his back without difficulty while sitting but is unable to do so while standing without intolerable pain".  

The Veteran's service-connected back disability is currently rated at 10 percent under Diagnostic Code 5237 using the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  Range of motion findings for back flexion and extension are specifically listed in the rating criteria under the General Formula.  Without these findings, the Board is left with little evidence on which to base a rating.  

The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483   (1992).  As the Board recognizes that this may have been a particularly bad day for the Veteran, it will provide him with one further chance to undergo examination.  The Veteran is hereby notified that a failure to cooperate in good faith at the examination will be treated as a failure to report to the examination. 

With respect to the Veteran's TDIU claim, a July 2013 VA PTSD examination notes that the Veteran is self-employed.  Evidence of record subsequent to the July 2010 TDIU denial, however, indicates that the Veteran's service-connected back disability has had an impact on his ability to work.  Specifically, the June 2012 VA back examination notes that the Veteran's back disability impacts his ability to work and the Veteran indicated "he has intolerable back pain with any prolonged standing, walking, climbing or any lifting, bending or twisting at the waist".  In addition, the Veteran's representative submitted a VA Form 646 ("Statement of Accredited Representative in Appealed Case") in August 2011 that states that the Veteran's service-connected back disability adversely affects his employment.  VA treatment records also reflect that the Veteran's back pain affects his work productivity.  Thus, the claim for TDIU must be developed and adjudicated in conjunction with this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records. 

2.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3.  After completion of above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected myofascial pain syndrome.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

4.  Conduct any additional development deemed necessary to adjudicate the Veteran's TDIU claim.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include TDIU, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


